    Case 19-05831-LA11               Filed 07/29/21        Entered 07/30/21 15:35:02               Doc 244          Pg. 1 of 1


                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA

                                                        Minute Order
Hearing Information:
                                                                                                                                    0.00
                     Debtor:   DANA AARON LINETT
               Case Number:    19-05831-LA11                    Chapter: 11
      Date / Time / Room:      THURSDAY, JULY 29, 2021 02:00 PM DEPARTMENT 2
       Bankruptcy Judge:       LOUISE DeCARL ADLER
        Courtroom Clerk:       KAREN FEARCE
          Reporter / ECR:      SUE ROSS

Matters:
       1) CREDITOR'S SECOND AMENDED DISCLOSURE STATEMENT RE: SECOND AMENDED
              LIQUIDATION PLAN - FILED BY THOMAS B. GORRILL ON BEHALF OF BARBARA LINETT. (Fr
              6/24/21)


       2) CHAPTER 11 PETITION 1) SETTING STATUS CONFERENCE; 2) SETTING COMPLIANCE
              DEADLINES; AND 3) SETTING SANCTIONS, IF APPROPRIATE, INCLUDING DISMISSAL,
              CONVERSION OR APPOINTMENT OF A CHAPTER 11 TRUSTEE OR EXAMINER BECAUSE OF
              NONCOMPLIANCE WITH ABOVE-REFERENCE REQUIREMENTS (Fr 6/24/21)


       3) STATUS CONFERENCE ON OBJECTION TO PROOF OF CLAIM NO. 8, JULIA GARWOOD (Fr 6/24/21)




Appearances:

        JOHN SMAHA, ATTORNEY FOR DANA AARON LINETT (Tele)
        MICHAEL KOCH, ATTORNEY FOR JULIE GARWOOD (Tele)
        JOSHUA DUFFY, ATTORNEY FOR U.S. BANK NATIONAL ASSOC. (Tele)
        THOMAS B. GORRILL, ATTORNEY FOR BARBARA LINETT (Tele)
        DAVID ORTIZ, ATTORNEY FOR UNITED STATES TRUSTEE (Tele)


Disposition:                                                                                                          1.00

        1-3) Hearing continued to 8/26/21 at 2:00 for Mr. Gorrill to file a joint amended plan filed by 8/9/21.




Page 1 of 1                                                                                                       7/30/2021   3:30:32PM
